              Case 16-24459      Doc 45     Filed 08/26/21       Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND

In re:                                        *

     CHRISTINE A WILLIAMS                     *    Case No. 16-24459-TJC

                                              *            Chapter 13

              Debtor                          *

*             *           *                   *              *     *           *

         NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR HEARING


NOTICE IS HEREBY GIVEN by Robert S. Thomas, II, Chapter 13 Trustee, pursuant to
Bankruptcy Rule 3002.1(f), that the Debtor has paid in full the amount required to cure
the default on the claim secured by the principal residence of the Debtor(s), as
evidenced by the proof of claim allowed in this case and funded by the confirmed plan.
The Trustee payments were made under the claim filed by or on behalf of (or assigned
to):
                                  (Court Claim No. 6)
            U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE
                           OF CABANA SERIES III TRUST
                        C/O SN SERVICING CORPORATION
                                  323 FIFTH STREET
                                  EUREKA, CA 95501
                             Redacted Account No: 2824

The Trustee has no knowledge of and makes no representation concerning payment of
other default amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Pursuant to Bankruptcy Rule 3002.1(g), within 21 days after service of this Notice,
the holder of the secured claim, or assignee, shall file and serve on the Debtor(s), the
attorney for the Debtor(s), and the Trustee, a statement indicating (1) whether it agrees
that the Debtor has paid in full the amount required to cure the default and (2) whether,
consistent with 11 U.S.C. §1322(b)(5), the Debtor is otherwise current on all payments.
The statement shall itemize any required cure or post-petition amounts that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as
a supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to
notify may result in sanctions. Upon the timely filing of a statement by the claimant, the
Debtor(s) or the Trustee may file within 21 days a motion requesting a hearing to
determine whether the amount required to cure the default and all required post-petition
amounts have been paid in full.

FURTHER, if the holder of the secured claim fails to timely file and serve a
response to this Notice, the Court may enter an order declaring that the Debtor(s)
              Case 16-24459       Doc 45     Filed 08/26/21    Page 2 of 3



has/have cured the default and that no amounts are unpaid as of the date of this
Notice.

Date:   August 26, 2021                               /s/ Robert S. Thomas, II
                                                    Robert S. Thomas, II, Trustee
                                                    300 E Joppa Road, Suite #409
                                                    Towson, MD 21286
                                                    (410) 825-5923
                                                    inquiries@ch13balt.com
                                                    Chapter 13 Trustee



                              CERTIFICATE OF SERVICE

     I hereby certify that on the 26th day of August, 2021, I reviewed the Court’s
CM/ECF system and it reports that an electronic copy of the Notice of Final Cure
Payment will be served electronically by the Court’s CM/ECF system on the following:

        Candy L. Thompson cthompson@candythompsonlaw.com,
        legal@candythompsonlaw.com,
        candy.thompsonecf@gmail.com,thompsoncr77659@notify.bestcase.com
        Kimberly Brooke Lane klane@siwpc.com,
        ecfmd1@siwpc.com,ecfmd2@siwpc.com,ecfmd3@siwpc.com,
        razzam@siwpc.com,mfreeman@siwpc.com,dreynolds@siwpc.com,SIWPC@ecf.
        courtdrive.com
        Randa S. Azzam razzam@siwpc.com,
        dreynolds@siwpc.com,mfreeman@siwpc.com,npatel@siwpc.com,
        bkreferrals@siwpc.com,siwbkecf@siwpc.com,siwpc@ecf.courtdrive.com,siwatte
        cf@siwpc.com

      I hereby certify that on the 26th day of August, 2021, a copy of the Notice of Final
Cure Payment was also mailed first class mail, postage prepaid to:

        CHRISTINE A WILLIAMS
        512 E. MAIN STREET
        FRUITLAND, MD 21826

        U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE
        OF CABANA SERIES III TRUST
        C/O SN SERVICING CORPORATION
        323 FIFTH STREET
        EUREKA, CA 95501

        ANTHONY SOTTILE
        TRANSFEREE’S AGENT
        U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE
        OF CABANA SERIES III TRUST
        C/O SN SERVICING CORPORATION
        323 FIFTH STREET
        EUREKA, CA 95501
     Case 16-24459   Doc 45   Filed 08/26/21   Page 3 of 3



DANIEL J. PESACHOWITZ
SAMUEL I. WHITE, P.C.
6100 EXECUTIVE BLVD. SUITE 400
ROCKVILLE, MD 20852

SN SERVICING CORPORATION
323 5TH STREET
EUREKA, CA 95501




                                         /s/ Robert S. Thomas, II
                                        Robert S. Thomas, II, Trustee
